UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2054



BOBBY GENE GOODSON,

                                            Plaintiff - Appellant,

          versus


RICHARD D. HOLCOMB, Commissioner of DMV, Com-
monwealth of Virginia; JEAN A. JONES, Super-
visor of Driver Monitoring, Division of DMV of
Virginia; VIRGINIA STATE POLICE, Area Officer;
SAM H. MCVEY, Sergeant; VANCE CORVIN, Magis-
trate; THOMAS L. HUTTON, General District
Court; DAVID BROWN, Retired Judge; CHARLES B.
FLANNAGAN, Circuit Court of the City of Bris-
tol, Virginia; ROBERT B. DICKERT, Assistant
Attorney, City of Bristol,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-97-83-A)


Submitted:   December 11, 1997         Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bobby Gene Goodson, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Eric Karl Gould Fiske, Rita Marie
Sampson, Gregory E. Lucyk, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia; Steven Ray Minor, ELLIOTT, LAWSON &
POMRENKE, Bristol, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court and

deny Appellant's motion for default judgment. Goodson v. Holcomb,
No. CA-97-83-A (W.D. Va. July 11, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2